Order entered July 12, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00375-CV

                         THE CITY OF IRVING, TEXAS, Appellant

                                                V.

                            LAS COLINAS GROUP, LP, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-8748

                                            ORDER
       The Court has before it cross-appellant Las Colinas Group, LP’s July 1, 2013 unopposed

motion to extend time to file its reply brief. The Court GRANTS the motion and ORDERS that

any reply brief by cross-appellant be filed by July 16, 2013.


                                                       /s/      ELIZABETH LANG-MIERS
                                                                JUSTICE